Title: [June 7. 1778]
From: Adams, John
To: 


      June 7. 1778. Went to Versailles in Company with Mr. Lee, Mr. Izard and his Lady, Mr. Lloyd and his Lady and Mr. Francis Francés, a Gentleman who spoke the English Language very well, having resided many Years in England in some diplomatique Character, and who undertook upon this Occasion to conduct Us. Our Objects were to see the Ceremonies and the Procession of the Knights of the Holy Ghost, or the Chevaliers of the Cordon blue, and in the Evening the public Supper of the Royal Family at the grand Couvert. The Kneelings, the Bows, and the Curtesies of the Knights of the Saint Esprit, the Dresses  and Decorations, The King seated on his Throne, his investiture of a new created Knight with the Badges and Ornaments of the Order, and his Majesty’s profound and reverential Bow before the Altar as he retired, were Novelties and Curiosities to me, but surprized me much less, than the Patience and Perseverance with which they all kneeled for two hours together upon the hard Marble, of which the Floor of the Chapel was made. The distinction of the blue ribbon, was very dearly purchased at the price of enduring this painful Operation, four times in a Year. The Count De Vergennes confessed to me, that he was almost dead, with the pain of it. And the only insinuation I ever heard, that the King was in any degree touched by the Philosophy of the Age was, that he never discovered so much impatience under any of the Occurrences of his Life, as in going through those tedious Ceremonies of Religion to which so many hours of his Life were condemned by the Catholic Church.
      The Queen was attended by her Ladies to the Gallery opposite to the Altar, placed in the Center of the Seat, and there left alone by the other Ladies, who all retired. She was an Object too sublime and beautiful for my dull pen to describe. I leave this Enterprize to Mr. Burke. But in his description there is more of the orator than of the Philosopher. Her Dress was every Thing that Art and Wealth could make it. One of the Maids of honor told me, she had Diamonds upon her Person to the Value of Eighteen millions of Livres, and I always thought her Majesty much beholden to her Dress. Mr. Burke saw her probably but once. I have seen her fifty times perhaps and in all the Varieties of her Dresses. She had a fine Complexion indicating perfect health, and was an handsome Woman in her face and figure. But I have seen Beauties much superiour both in Countenance and form, in France, England and America. After the Ceremonies of this Institution are over there is a collection for the Poor and that this closing Scene may be as elegant as any of the former, a young Lady of some of the first Families in France is appointed to present the Box to the Knights. Her dress must be as rich and elegant in Proportion as the Queens, and her Air, motions and Curtesies must have as much Dignity and Grace as those of the Knights. It was a curious Entertainment to observe the Easy Air, the graceful Bow and the conscious Dignity of the Knight in presenting his contribution, and the correspondent Ease, Grace and Dignity of the Lady in receiving it were not less charming. Every Muscle, Nerve and Fibre of both seemed perfectly disciplined to perform its functions. The Elevation of the Arm, the bend of the Elbow and every finger in the hand of the Knight, in putting his Louis Door d’Or into the Box, appeared to be perfectly studied because it was perfectly natural. How much devotion there was in all this I know not, but it was a consummate School to teach the rising Generation the Perfection of the French Air and external Politeness and good Breeding. I have seen nothing to be compared to it, in any other Country. The House of Lords in England I thought the most likely to rival this: But seven Years afterwards when I had seen that Assembly on two extraordinary Occasions, the first the Introduction of the Prince of Wales to his Seat in Parliament and the second the Tryal of Mr. Hastings, I concluded the Peers of Great Britain were too intent on the great Interests of the Nation, to be very solicitous about the Charms of the exteriour Exhibition of a Spectacle. The Procession of the Peers and the Reverences they made to the Throne in conformity to the Usage of their Ancestors, as they passed to their Seats in Westminster Hall, were decent and graceful enough.
      At nine O Clock in the Evening We went to the grand Couvert, and saw the King, Queen and Royal Family at Supper. Whether Mr. Francis had contrived a plott to gratify the Curiosity of the Spectators, or whether the Royal Family had a fancy to see the raw American at their leisure, or whether they were willing to gratify him with a convenient Seat, in which he might see all the Royal Family and all the Splendors of the Place, I know not. But the Scheme could not have been carried into Execution certainly without the orders of the King. I was selected and summoned indeed from all my Company, and ordered to a Seat close beside the Royal Family. The Seats on both Sides of the Hall, arranged like the Seats in a Theater, were all full of Ladies of the first Rank and Fashion in the Kingdom and there was no room or place for me but in the midst of them. It was not easy to make room for one more Person. However Room was made and I was situated between two Ladies, with Rows and Ranks of Ladies above and below me, and on the right hand and on the left hand Ladies only. My Dress was a decent French Dress, becoming the Station I held, but not to be compared with the Gold and Diamonds and Embroidery about me. I could neither speak nor understand the Language in a manner to support a Conversation: but I had soon the Satisfaction to find it was a silent Meeting, and that nobody spoke a Word but the Royal Family to each other, and they said very little. The Eyes of all the Assembly were turned upon me, and I felt sufficiently humble and mortified, for I was not a proper Object for the criticisms of such a Company. I found myself gazed at, as We in America used to gaze at the Sachems who came to make Speeches to Us in Congress, but I thought it very hard if I could not command as much Power of face, as one of the Chiefs of the Six Nations, and therefore determined that I would assume a chearful Countenance, enjoy the Scene around me and observe it as coolly as an Astronomer contemplates the Starrs. Inscriptions of Fructus Belli were seen on the Ceiling and all about the Walls of the Room among Paintings of the Trophies of War, probably done by the order of Louis the fourteenth, who confessed in his dying Hour as his Successor and Exemplar Napoleone will probably do, that he had been too fond of War. The King was the Royal Carver for himself and all his Family. His Majesty eat like a King and made a Royal Supper of solid Beef and other Things in Proportion. The Queen took a large spoonful of Soupe, and displayed her fine Person and graceful manners, in alternately looking at the Company in various parts of the Hall, and ordering several kinds of Seasoning to be brought to her, by which she fitted her Supper to her Taste. When this was accomplished, her Majesty exhibited to the admiring Spectators, the magnificent Spectacle of a great Queen swallowing her Royal Supper in a single Spoonful, all at once. This was all performed like perfect Clockwork, not a feature of her face, nor a Motion of any part of her Person, especially her Arm and her hand could be criticised as out of order. A little and but a little Conversation seemed to pass among the Royal Personages of both Sexes, but in so low a voice that nothing could be understood by any of the Audience.
      The Officers about the Kings Person brought him many Letters and Papers from time to time, while he was at Table. He looked at these, some of them he read or seemed to read, and returned them to the same Officers who brought them or some others.
      These Ceremonies and Shows may be condemned by Philosophy and ridiculed by Commedy, with great reason. Yet the common Sense of Mankind has never adopted the rigid decrees of the former, nor ever sincerely laughed with the latter. Nor has the Religion of Nations in any Age, approved of the Dogmas or the Satyrs. On the Contrary it has always overborne them all and carried its Inventions of such Exhibitions to a degree of Sublimity and Pathos which has freequently transported the greatest Infidels out of themselves. Something of the kind every Government and every Religion has and must have: and the Business and Duty of Lawgivers and Philosophers is to endeavour to prevent them from being carried too far.
     